Case: 3:19-cv-00394-wmc Document #: 58 Filed: 08/06/20 Page 1 of 1

DC
Murphy &
P h 330 E. Kilbourn Ave. // Suite 1200 Phone: 414.271.1011 Fax: 414.271.9987
rac t ause r, S.C. Milwaukee, Wisconsin 53202 Toll Free: 888.271.1022 murphyprachthauser.com

ATTORNEYS AT LAW -

 

James J. Murphy
(1959 - 2007)

Don C. Prachthauser

Keith R. Stachowiak August 6, 2020
Thadd J. Llaurado

Mark D. Baus

M. Josef Zimmermann EFILE

Michelle M. Hockers

District Judge William M. Conley

Offices in: : : :

Milwaukee Downtown United States District Court
Milwaukee Southside Western District of Wisconsin
Mequon

Waukesha

RE: — Duwe, Daniel et al v. Rust-Oleum Corporation et al
Case No. 19-CV-394-wmc

Dear Judge Conley:
Please be advised that the case of Duwe v. Rust-Oleum Corp., et al (Case No. 19-
CV-294-wmc) resolved at mediation. A Stipulation and Order for Dismissal will

be provided shortly.

On behalf of all the parties, I would like to thank the Court and the Court’s staff
for all courtesies provided.

Very truly yours,

M Y & PRACHTHAUSER, S.C.

Thadd J. Llaurad
UY
TJL/Ilk
Enclosure
CG Magistrate Stephen L. Crocker

Mr. James Stephen Bennett/Ms. Abigail M. Butler
Mr. Gregg R. Brown
